

116 HRES 876 IH: Expressing support for the designation of February 28, as “Desert Storm Veterans Day”.
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 876IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. McNerney (for himself and Mr. Palazzo) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of February 28, as Desert Storm Veterans Day.Whereas Operation Desert Storm was the offensive war, part of the greater Persian Gulf war, that took place in Kuwait and Iraq;Whereas the main goal of Operation Desert Storm was to liberate Kuwait from invading Iraqi forces and prevent the invasion of Saudi Arabia;Whereas Operation Desert Storm began on January 15, 1991, with the deployment of United States ground, air, and naval forces;Whereas the United States and allied nations flew more than 18,000 air deployment missions and more than 116,000 combat air sorties;Whereas, on February 28, 1991, Kuwait was liberated and offensive operations were halted;Whereas a formal cease-fire went into effect on April 11, 1991; andWhereas 143 United States brave service men and women perished in action, with others eventually succumbing to their injuries after Operation Desert Storm: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Desert Storm Veterans Day;(2)honors and recognizes the contributions of the veterans of the Armed Forces of the United States who served in Operation Desert Storm;(3)supports the expeditious handling by the Department of Veterans Affairs of claims by Desert Storm veterans and the payment of fair and just compensation for those diagnosed and undiagnosed conditions associated with their service in Desert Storm or related exposures to certain chemical, biological, and environmental toxins;(4)urges that these Desert Storm veterans continue to receive the highest quality medical treatment for those ailments that may be associated with their service in Desert Storm;(5)encourages States and local governments to designate a day as Desert Storm Veterans Day; and(6)encourages the people of the United States to observe Desert Storm Veterans Day with appropriate ceremonies and activities that—(A)provide the appreciation that the veterans of Operation Desert Storm deserve;(B)demonstrate the resolve that the people of the United States shall never forget the sacrifices and service of the veterans who served in Operation Desert Storm;(C)promote awareness of the faithful service and contributions of the veterans of Operation Desert Storm to the communities of the veterans since returning home;(D)promote awareness of the importance of entire communities empowering veterans and the families of veterans in helping the veterans readjust to civilian life after service in the Armed Forces; and(E)promote opportunities for veterans of Operation Desert Storm to support the reintegration of younger veterans into civilian life.